[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR CONTEMPT (NO. 142.00) DATED MAY 22, 1989
This motion basically requests this court to make a determination that the defendant has violated the spirit and intent of Judge Geen's order by increasing his draw above the 3,000.00 per month he was being paid at the time of dissolution. He received more than a sum equal to the estimated taxes payable on the 15th of January, June and September of each year hereby making less available on April 15th for distribution.
Judge Harrigan already ruled on a motion for contempt. that he was not in violation by so doing. It appears that the appropriate procedure in this matter would have been for the wife to have modified the order if she found out that this was his course of conduct and then attempt to hold him in contempt. This judgment was rendered in 1984, and she had more than reasonable amount of time to do this.
The court finds that she has not established by a fair preponderance of the evidence that the husband has wilfully, without excuse violated a valid court order. Accordingly, the motion for contempt is denied.
EDWARD R. KARAZIN, JR., JUDGE